Citation Nr: 0945711	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  06-10 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, evaluated as 20 percent disabling from July 30, 2004 to 
April 8, 2009; and 50 percent disabling from April 9, 2009, 
forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The Veteran served on active duty from August 1954 to October 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

This case was previously before the Board in November 2008, 
at which time the Veteran's increased rating claim for 
hearing loss and a claim of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU) were remanded for additional 
development.  The TDIU claim was granted in an August 2009 
rating action and is therefore no longer in appellate status 
before the Board.  In addition, in the August 2009 rating 
decision, a 50 percent evaluation was granted for service-
connected hearing loss, effective from April 2009.  Despite 
this grant of a rating increase, the Veteran has not 
withdrawn his claim for an increased rating and is presumed 
to be seeking the maximum benefits allowed by law and 
regulation.  AB v. Brown, 6 Vet. App. 35, 38 (1993). In 
addition, during the appeal period different evaluations have 
been assigned for the severity of the Veteran's hearing loss 
based on the facts found during distinct periods of time.  In 
other words, the evaluation is "staged."  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  Consideration of the staged ratings 
will be addressed herein and is reflected by the 
characterization of this claim as shown on the title page.

In a statement from the Veteran dated in April 2009, it 
appears that he may be seeking service connection for a 
psychiatric disorder.  This matter is referred to the RO for 
clarification and action as appropriate.

FINDINGS OF FACT

1.  For the portion of the appeal period extending from to 
July 30, 2004 to April 8, 2009, the Veteran had Level VI 
hearing in the right ear and Level IV hearing in the left 
ear.

2.  For the portion of the appeal beginning April 9, 2009, 
the Veteran has Level IX hearing in the right ear and Level 
VII hearing in the left ear.


CONCLUSIONS OF LAW

1.  For the portion of the appeal period extending from to 
July 30, 2004 to April 8, 2009, the criteria for a rating in 
excess of 20 percent for bilateral hearing loss disability 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.85, 4.86, Tables VI, VIA and VII, Diagnostic Code 6100 
(2009).

2.  For the period beginning April 9, 2009, the criteria for 
a rating in excess of 50 percent for bilateral hearing loss 
disability have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.85, 4.86, Tables VI, VIA and VII, Diagnostic Code 6100 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide 
and; (3) that the claimant is expected to provide.  See 
38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. Sept. 4, 2009).  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.

In correspondence issued in October 2004, and March 2009, the 
RO provided notice that met these requirements.  The RO 
discussed the evidence necessary to substantiate an increased 
rating, the types of evidence that would be considered, and 
the Veteran's and VA's respective responsibilities to obtain 
that evidence.  The RO explained that evidence could include 
personal statements from the Veteran and lay observers that 
described the symptoms and nature and extent of disablement 
caused by the disability.  In addition, the March 2009 notice 
informed the Veteran of the information and evidence needed 
to establish a disability rating pursuant to the Court's 
holding in Dingess.  Following the March 2009 notice, 
subsequent adjudication of the claim on appeal was undertaken 
in a Statement of the Case (SSOC) issued in August 2009.  
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA 
cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).  In sum, 
the record indicates that the Veteran received appropriate 
notice pursuant to the VCAA.

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue on appeal has been 
obtained.  The Veteran's post-service treatment records were 
obtained.  The Veteran was afforded a QTC examination in 2004 
and a VA examination in 2009 and the file includes 
contentions and statements of the Veteran.  Neither the 
Veteran nor his representative has argued that either 
examination was inadequate.  In addition, neither the Veteran 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  

Accordingly, the Board finds that VA has complied, to the 
extent required, with the duty-to-assist requirements found 
at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Factual Background

By rating action of October 1973, service connection was 
granted for bilateral hearing loss for which a non-
compensable evaluation was assigned, effective from May 1973.  
An increased evaluation of 10 percent was assigned in a March 
1985 rating action, effective from February 1983.  
Thereafter, the Veteran filed an increased rating claim in 
July 2004.  

A VA record dated in July 2004 indicates that the Veteran 
underwent an audio evaluation which revealed severe to 
profound high frequency sensorineural hearing loss 
bilaterally.  The Veteran was fitted for hearing aids in 
August 2004.  

In a statement dated in November 2004, the Veteran indicated 
that due to increased hearing loss bilaterally, he was no 
longer able to work as a night watchman.  He also report 
having increasing difficulties performing the duties of his 
part-time job as a salesman due to hearing loss. 

A QTC audio examination was conducted in November 2004.  The 
Veteran reported having bilateral hearing loss.  On 
audiological evaluation, average puretone air conduction 
thresholds for the 1000, 2000, 3000, and 4000 hertz 
frequencies were 71 in the right ear and 64 in the left ear.  
Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and 78 percent in the left ear.  
Bilateral sensorineural hearing loss was diagnosed and 
hearing aids were recommended.  

Thereafter, the Veteran was re-evaluated by VA in April 2009, 
at which time the claims folder was reviewed.  He stated that 
he strained to hear in conversations.  On audiological 
evaluation, average puretone air conduction thresholds for 
the 1000, 2000, 3000, and 4000 hertz frequencies were 71 in 
the right ear and 65 in the left ear.  Speech audiometry 
revealed speech recognition ability of 58 percent in the 
right ear and 54 percent in the left ear.  Mild sloping to 
profound bilateral sensorineural hearing loss from 1,000 to 
4,000 hertz, was diagnosed.  The examiner observed that the 
pure tone audiometric findings were similar to those recorded 
in 2004, but noted that word recognition was significantly 
poorer than when evaluated in 2004.  

The file includes an April 2009 statement authored by the 
Veteran in which he described the difficulties caused by his 
deteriorating hearing loss, including an inability to 
hear/understand voices, particularly of women, and indicated 
that he could no longer perform the duties of his sales job 
due to hearing loss.  

Analysis

The Veteran contends that an evaluation in excess of 20 
percent is warranted for bilateral hearing loss for the 
appeal period extending from July 30, 2004 to April 8, 2009; 
and that a rating in excess of 50 percent is warranted from 
April 9, 2009, forward.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities. 
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant. 38 C.F.R. §§ 3.102, 4.3. Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

The use of manifestations not resulting from service- 
connected disease or injury in establishing the service-
connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14. When an unlisted condition is encountered 
it will be permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.  In view of the number 
of atypical instances it is not expected, especially with the 
more fully described grades of disabilities, that all cases 
will show all the findings specified.  38 C.F.R. § 4.21.  The 
Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Where service connection has already 
been established and an increase in the disability rating is 
at issue, it is a present level of disability that is of 
primary concern. Francisco v. Brown, A recent decision of the 
United States Court of Appeals for Veterans Claims (Court) 
has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service- connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
bilateral hearing loss range from noncompensable to 100 
percent based on an organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies of 1000, 
2000, 3000 and 4000 cycles per second.  The rating schedule 
establishes 11 auditory acuity Levels designated from Level I 
for essentially normal hearing acuity through Level XI for 
profound deafness.

VA audiological evaluations are conducted using a controlled 
speech discrimination test together with the results of pure 
tone audiometry tests.  The vertical line in Table VI 
(printed in 38 C.F.R. § 4.85) represents nine categories of 
the percentage of discrimination based on a controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent 9 categories of decibel loss based on the pure tone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate to the pure tone 
decibel loss. The percentage evaluation is found from Table 
VII in 38 C.F.R. § 4.85 by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
for the numeric designation for the level for the ear having 
the poorer hearing acuity.  See 38 C.F.R. § 4.85.

Regulations also provide that in cases of exceptional hearing 
loss, i.e., when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further 
provide that when the pure tone threshold is 30 decibels or 
less at 1000 hertz and 70 decibels or more at 2000, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  That 
numeral will then be evaluated to the next higher Roman 
numeral.

For the appeal period prior to April 9, 2009, the file 
essentially contains only one examination report, dated in 
November 2004, upon which to rate the Veteran's hearing loss.  
With respect to the right ear, the 2004 evaluation indicated 
a pure tone hearing threshold average of 71 and a speech 
recognition score of 72 percent.  This translates to Level VI 
hearing under table VI.  With respect to the Veteran's left 
ear, the 2004 VA audiogram indicated a pure tone hearing 
threshold average of 64 and a speech recognition score of 78 
percent.  This translates to Level IV hearing under table VI.  
Level VI and IV hearing impairment warrants a 20 percent 
rating under the applicable criteria.  38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2009).  The provisions of 38 C.F.R. § 
4.86(b) pertaining to exceptional patterns of hearing 
impairment are not applicable to the findings made during 
this portion of the appeal period.  Accordingly, an 
evaluation in excess of 20 percent is not warranted for the 
appeal period extending from July 30, 2004 to April 8, 2009.

For the appeal period extending from April 9, 2009 forward, 
the file again essentially contains only examination report, 
dated in April 2009, upon which to rate the Veteran's hearing 
loss.  With respect to the right ear, the 2009 evaluation 
indicated a pure tone hearing threshold average of 71 and a 
speech recognition score of 58 percent.  This translates to 
Level VIII hearing under table VI (application of table VIA 
would result in a less favorable assignment of Level VI for 
right ear hearing loss).  The provisions of 38 C.F.R. § 
4.86(b) pertaining to exceptional patterns of hearing 
impairment are applicable to the findings made with respect 
to the Veteran's right ear hearing loss, and warrant 
elevation of right ear hearing loss to Level IX.  With 
respect to the Veteran's left ear, the 2009 VA audiogram 
indicated a pure tone hearing threshold average of 65 and a 
speech recognition score of 54 percent.  This translates to 
Level VII hearing under table VI.  Level VI and IV hearing 
impairment warrants a 50 percent rating under the applicable 
criteria.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2009).  
Accordingly, an evaluation in excess of 50 percent is not 
warranted for the appeal period extending from April 9, 2009, 
forward.

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the 
Court held that, relevant to VA audiological examinations, in 
addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in the final report of the 
evaluation.  The Board is satisfied that to the extent 
reported by the Veteran, such aforementioned functional 
effects were addressed by the VA examiner in 2009.  

The physician who conducted the November 2004 audio 
examination did not elicit information on the functional 
effects caused by the bilateral hearing loss.  However, the 
Court has held that even if an audiologist's description of 
the functional effects of his hearing disability was somehow 
defective, the Veteran bears the burden of demonstrating on 
appeal any prejudice caused by a deficiency in an 
examination.  Martinak, 21 Vet. App. at 455-56, citing 
Marciniak v. Brown, 10 Vet .App. 198, 201 (1997) (stating 
that the appellant must allege "with specificity any 
prejudice" that results from an alleged procedural error); 
cf. Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007) 
(concluding that the essential fairness of the adjudication 
was not affected by VA's failure to obtain service medical 
records).  Neither the Veteran nor his representative has 
indicated that the Veteran has been prejudiced by such a 
deficiency.  Furthermore, the Veteran has reported directly 
to VA the functional effects of his hearing loss.  The Board 
thus finds that the 2004 and 2009 examination reports, in 
conjunction with the Veteran's lay reports, are adequate for 
rating purposes and that the ratings assigned represent an 
accurate assessment of the Veteran's clinical and functional 
hearing impairment.

In summary, entitlement to an increased rating for bilateral 
hearing loss, evaluated as 20 percent disabling from July 30, 
2004 to April 8, 2009, and 50 percent disabling from April 9, 
2009 forward, to include consideration of additional staged 
ratings is not warranted.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



Extraschedular Considerations

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321 (2009).  However, in view of the 
fact that the Veteran has been awarded TDIU based upon his 
service-connected hearing loss, extraschedular consideration 
is moot under the circumstances of this case.  


ORDER

Entitlement to an increased rating for bilateral hearing 
loss, rated as 20 percent disabling from July 30, 2004 to 
April 8, 2009; and 50 percent disabling from April 9, 2009, 
forward, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


